

115 SRES 802 IS: Commending the United States African Development Foundation on the occasion of its 40th anniversary for creating pathways to prosperity for underserved communities on the African continent through community-led development.
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 802IN THE SENATE OF THE UNITED STATESDecember 15, 2020Mr. Coons (for himself and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommending the United States African Development Foundation on the occasion of its 40th anniversary for creating pathways to prosperity for underserved communities on the African continent through community-led development.Whereas December 16, 2020, marks the 40th anniversary of the establishment of the United States African Development Foundation (referred to in this preamble as the USADF);Whereas, on December 16, 1980, the President signed the African Development Foundation Act (22 U.S.C. 290h et seq.) into law, which established the USADF as an independent Federal agency with the goal to—(1)strengthen the bonds of friendship and understanding between the people of the countries of Africa and the United States;(2)support local capacity building to create community development opportunities and expand the participation of the countries of Africa in their development process; and(3)foster the establishment and growth of indigenous development institutions that are equipped to respond to local needs;Whereas, for 40 years, the USADF has invested in a pan-African network of local implementing partners that employ a community-led development approach to support African-designed and African-delivered solutions;Whereas the USADF has provided more than 3,400 grassroots and community enterprise grants in more than 40 sub-Saharan African countries;Whereas the USADF strengthens food security, empowers smallholder farmers, and creates economic growth in rural, hard-to-reach communities by investing primarily in agricultural enterprises to increase access to larger markets for those rural communities and enhance the business management skills, production, distribution, and marketing capabilities of those rural communities;Whereas the USADF has maintained a strong emphasis on women and women entrepreneurs, and women represent up to 65 percent of the direct beneficiaries of grants from the USADF;Whereas, on February 20, 2020, the USADF partnered with the Academy for Entrepreneurs of the Department of State under the Women’s Global Development and Prosperity Initiative to provide seed funding to graduates of the Academy for Entrepreneurs to advance the global economic empowerment of women;Whereas the USADF prioritizes partnerships with youth and supports nearly 300 social enterprises of Young African Leaders Initiative fellows and alumni of that initiative in 37 sub-Saharan African countries by providing seed capital, technical assistance, and skills training to help young entrepreneurs create businesses that generate new jobs and incomes for thousands of young Africans;Whereas the work of the USADF in the off-grid energy sector, which is authorized under the Electrify Africa Act of 2015 (22 U.S.C. 2293 note), has helped bring renewable energy solutions to communities with limited or no connections to national power grids and improve energy access for nearly 370,000 individuals in 15 sub-Saharan African countries;Whereas the USADF’s model of using 100 percent African staff and implementing partners on the African continent gives the USADF the ability to work in fragile and conflict-affected areas in the Great Lakes, Horn, and Sahel regions of Africa;Whereas the small size of the USADF and the use of local implementing partners by the USADF has allowed the USADF to be ranked as one of the most efficient providers of foreign aid by the Center for Global Development;Whereas the partnerships of the USADF with agencies of the Federal Government, including the Department of State, the Millennium Challenge Corporation, and the United States Agency for International Development, along with the alignment of the USADF with the priorities of Congress, have allowed the USADF to extend the reach of critical development initiatives of the United States, such as initiatives authorized by the Global Food Security Act of 2016 (22 U.S.C. 9301 et seq.), the Electrify Africa Act of 2015 (22 U.S.C. 2293 note), and the African Growth and Opportunity Act and Millennium Challenge Act Modernization Act (Public Law 115–167; 132 Stat. 1276);Whereas the partnerships between the USADF and private sector corporations and foundations, as well as African national and sub-national governments, have allowed the USADF to extend its reach and development impact in addressing food insecurity, insufficient access to energy, and unemployment through youth and women entrepreneurship and job skills training and placement in Africa, while leveraging funding to help the dollars of taxpayers in the United States go further; andWhereas investments made by the USADF have developed and strengthened an extensive network of grassroots enterprises and social enterprises that are positively disposed to the United States and are better positioned to partner with other Federal agencies and public and private funders: Now, therefore, be itThat the Senate—(1)commends the United States African Development Foundation on the occasion of its 40th anniversary for creating pathways to prosperity for underserved communities on the African continent through community-led development;(2)recognizes that, by supporting African-led development that grows community enterprises, the United States African Development Foundation empowers individuals who are least served by existing markets or assistance programs to become a part of the growth story of Africa;(3)recognizes that the United States African Development Foundation advances the foreign policy of the Federal Government and contributes directly to the national interests of the United States; and(4)commits to continue to support the vital work of the United States African Development Foundation as an independent agency. 